Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 5/4/2020.

	The status of the claims is as follows:
		Claims 1-11 have been cancelled (via a preliminary amendment); and
		Claims 12-24 are herein addressed in detail below.

	The applicant’s information disclosure statements dated 5/4/2020 and 8/2/2021 have been considered and copies have been placed in the file.

	The applicant’s SUBSTITUTE SPECIFICATION DATED 5/4/2020 has been approved by the Examiner.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 13, lines 6-8, the phraseology “the transmission member is connected to the glass support at an upper position in the elevating/lowering directions out of the first glass support and the second glass support” is not readily understood by the Examiner.  Specifically, what is meant by “the transmission member is connected to the glass support….out of the first glass support”?  More specifically what is meant by “out of”?
In claim 14 lines 3-4, the phraseology “the glass support used in common” is not readily understood by the Examiner.  Specifically, what is meant by “used in common”?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14, 17, and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (2005/0072050 A1).
Yamamoto (2005/0072050 A1) discloses a vehicle door glass elevating/lowering device that moves a window glass (251) by a driving force (281 and 283) of a drive source (281 and 283) along a sash member (253) along one of front and rear edges of the window glass (251) in a door sash (351) forming a window opening with the device comprising a guide rail (263) provided on the sash member (253) and extending in elevating/lowering directions (up and down) of the window glass (251), a first and 12, 19, and 21-23]; wherein the first and second sliding parts (273 and 275) are connected separately and the transmission member (311) is connected to the glass support (289 and 401) at an position out of the first and second glass support and connected in common [Claims 13 and 14, as best understood and claim 17]. 


    PNG
    media_image1.png
    689
    625
    media_image1.png
    Greyscale

Claims 15, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 and 24 is allowable.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-Th from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/JERRY E REDMAN/Primary Examiner, Art Unit 3634